Citation Nr: 1122060	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-35 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a bilateral ankle disorder.  



ATTORNEY FOR THE BOARD

L. Crohe, Counsel

 
INTRODUCTION

The Veteran had active duty service from March 1964 to April 1967.  He received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Detroit, Michigan regional office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for a bilateral knee condition and a bilateral ankle condition, among other claims.

The Veteran's appeal was previously before the Board in April 2010 when the Board remanded the case for further action by the originating agency.

In April 2011, the American Legion submitted treatment records in support of the Veteran's claim and requested to be advised of all further action.  However no, VA Form 21-22, in favor of the American Legion has been associated with the claims file; nor is there other evidence that the Veteran intended to appoint that organization as his representative.  

The issue of entitlement to service connection for a bilateral foot disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the appeal was remanded, in part, to afford the Veteran an adequate VA examination.  

The Veteran was provided with a VA examination in July 2010.  The examiner diagnosed degenerative joint disease of both knees with evidence of a tripartite patella on the left, and normal ankles without any degenerative arthritis.  
The examiner opined that the Veteran had no knee or ankle conditions that could be construed as likely related to his service.  The examiner did not provide a rationale for this onion.

The Court has held that the Board must return an opinion as inadequate if it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service- connection claim, he must provide an adequate one").

Although the examiner found no current ankle disability, private treatment records obtained after the examination show treatment for bilateral ankle tendonitis during the current appeal period.

Additionally, private treatment records from Henry Ford Health System received in May 2010 noted that the Veteran underwent a right knee arthroscopy for debridement and chondroplasty in April 2009 by Dr. Zvirbulis.  The record also reported that the Veteran's right knee was treated by Dr. Little.  These treatment records have not been associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2010).  A remand is also necessary to attempt to obtain any identified private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all necessary steps to obtain and associate with the claims file all treatment records from Dr. Zvirbulis (surrounding the Veteran's April 2009 right knee arthroscopy and chondroplasty) and Dr. Little and any other private treatment provider sufficiently identified by the Veteran.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

2.  The claims folders should be returned to the examiner who provided the July 2010 VA examination and opinion.  The examiner should review the claims file, including the additional evidence submitted since he initially examined the Veteran, and provide a rationale for the opinion that the Veteran had no knee or ankle conditions that could be construed as likely related to his service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his accounts must be taken into account in formulating any opinions.  The examiner is further advised that the absence of records of treatment alone cannot serve as an adequate basis for a negative opinion.

If the examiner who provided July 2010 opinion is unavailable, the claims folders should be referred to another VA physician for review.  The reviewer should:

a) based on all of the evidence of record, including the Veteran's reported history of symptoms and injuries, offer an opinion as to whether any bilateral knee and bilateral ankle disabilities are at least as likely as not related to the Veteran's active service, including documented knee and ankle complaints and injuries;

b) provide rationale, with specific references to the record, for the opinions expressed in accordance with the guidelines outlined above; and

c) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  The agency of original jurisdiction (AOJ) should review the medical opinions to insure that they comply with these remand instructions.

5.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The appeal should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


